Judgment, Supreme Court, New York County (Edward H. Lehner, J.), entered May 25, 2007, confirming an arbitration award in petitioner’s favor in the principal amount of $856,646.60 and denying respondent’s cross motion to vacate the award, unanimously affirmed, with costs. Appeal from order, same court and Justice, entered on or about April 18, 2007, *519which directed the aforesaid judgment, unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
Respondent failed to demonstrate that the arbitrator’s award violated strong public policy, was irrational, or exceeded specifically enumerated powers (Matter of Silverman [Benmor Coats], 61 NY2d 299, 308 [1984]). The arbitrator’s finding that petitioner’s conduct did not warrant termination under the “for cause” provision of the parties’ shareholder agreement is rationally based on the evidence. The arbitrator did not act irrationally or exceed his powers in fashioning an award of damages for wrongful termination based on undisputed evidence concerning the value of petitioner’s shares (see Azrielant v Azrielant, 301 AD2d 269 [2002], lv denied 99 NY2d 509 [2003]; Integrated Sales v Maxell Corp. of Am., 94 AD2d 221 [1983]). The award does not violate public policy (see Matter of New York State Correctional Officers & Police Benevolent Assn. v State of New York, 94 NY2d 321, 327-328 [1999]), nor constitute an unconscionable windfall for petitioner. Concur—Tom, J.E, Saxe, Friedman and Buckley, JJ.